Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				
Response to Amendment 
The amendment filed on 3/24/21 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “a first plurality of the light emitting subassemblies having an individual diffuser extending a length of the corresponding subassembly and positioned in front of a light emitting side of the plurality of LEDs on the first plurality of subassemblies, the individual diffuser configured to bathe an area surrounding the light emitting apparatus with diffuse light, and the individual diffuser is configured to diffuse light to an upper area surrounding the light emitting apparatus” in claim 1 must be shown or the feature(s) canceled from the claim(s). 
The drawings show only one diffuser configured to diffuse light to an upper area (20 and 509 in the Figures and throughout the disclosure), however none of the drawings show “a first plurality of the light emitting subassemblies having an individual diffuser” and further such that “the individual diffuser is configured to diffuse light to an upper area”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 1, the limitation of “a first plurality of the light emitting subassemblies having an individual diffuser, the individual diffuser configured to bathe an area surrounding the light emitting apparatus with diffuse light, and the individual diffuser is configured to diffuse light to an upper area surrounding the light emitting apparatus” is not supported by the specification. The specification describes only one diffuser (element 20, 202,509 throughout the specification that describes the upright) that upper area surrounding the light emitting apparatus and does not support a first plurality of the light emitting subassemblies having an individual diffuser.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zampini (US 20070247842, cited previously)  in view of Pickard (US 20120140462,cited previously)
Regarding claim 1, Zampini teaches a light emitting apparatus (Fig.3, 3A, 1, 4, 5, 6, 8, 8A and 4), comprising: a luminaire housing (Fig.3A below) having a base and a side portion (base is the portion on which the LEDs 19 are disposed and the side portions are transverse to the base as shown by arrows below):


    PNG
    media_image1.png
    329
    681
    media_image1.png
    Greyscale

a plurality of light emitting subassemblies 21 (circuit boards 21 ([0085] in Fig.6) coupled to the base of the luminaire housing, each subassembly comprising a plurality of LEDs 19 (shown in for example Fig. 6 and 8A), a first plurality of the light emitting subassemblies having an individual diffuser (25/44 in [0072], [0068] and [0063] wherein: Optical components 25 may cover single or multiple LEDs 19 and may be of any shape. For example, lenses can be used for light distribution, collimation, or a diffuser could be used to achieve a uniform light. Optical component 25 or 44 can be used to direct or focus the light) extending a length (see the drawing below) of the corresponding subassembly 




    PNG
    media_image2.png
    631
    650
    media_image2.png
    Greyscale


(25/44 is disclosed in side view, however 25 or 44 are disclosed to function as light directing elements or light focusing elements also applies to the two dimensional views of 25/44 for example Fig. 5, 6, 8A) and positioned in front of a light emitting side of the plurality of LEDs on the first plurality of subassemblies, the individual diffuser configured to bathe an area surrounding the light emitting apparatus with diffuse light.
Embodiment of Figure 3A as shown above shows individual diffusers across the length of the LED strip, the embodiment of Fig.3A does not teach a second plurality of the light emitting subassemblies having a reflector reflecting light emitted from the plurality of LEDs without a diffuser cover.




    PNG
    media_image3.png
    946
    489
    media_image3.png
    Greyscale

Further Zampini discloses design choices wherein optical components such as the diffuser elements 25 may not be necessarily used for individual LEDs and therefore they may cover single or multiple LEDs 19 ([0063]). Therefore Zampini teaches 1. Diffusers extending the length of the LED subassemblies 2. Reflectors extending the length of the LED subassemblies 3.and that the use of the diffuser are a matter of design choice in order to achieve uniform light distribution in [0063]. Therefore the reflector elements may or may not include diffusers 25 as disclosed in Zampini, Also from [0063] and [0068] ,Zampini indicates that diffusers and reflectors are only added for versatility of design and are not designed to have to be used together), therefore from the teachings of Zampini, it would have been obvious to a person having ordinary 
Zampini further teaches the reflector extends along a length of the corresponding subassembly at an angle (Fig#8), wherein the reflector is configured to direct light to a ground level (see elongated reflectors across the length of the LED subassemblies as shown in Fig.8A below):

    PNG
    media_image4.png
    454
    442
    media_image4.png
    Greyscale





the individual diffuser is configured to diffuse light to an upper area surrounding the light emitting apparatus (See the section of Fig.3A above wherein the diffusers face upwards as well as downwards in Fig.3A above, also see Objection to Drawings and Specification above).
Therefore the general conditions of a claim are disclosed in the prior art with respect to the upper area illumination, lower area illumination, multiple diffuser covered LEDs, individual reflectors for each LED (such as in Fig.8 in Zampini), or a single  reflector at the two ends enclosing a combination of 4 LEDs with diffuser lenses (and without any lenses such as Fig. 3 in Zampini) are all disclosed in Zampini, therefore  it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a combination of with/without diffused lens over an LED with/without a reflector in order to optimize the uniformity of the output light. A person of ordinary skill would be motivated to experiment on use of diffusers/or without diffusers on the LEDs with or without reflectors that involves routine skill in the art in order to achieve the desired uniformity of the output light.
Zampini does not teach with respect to a plane of the base of the luminaire housing, a distal end of the side portion of the luminaire housing extends a first perpendicular distance from the plane, and a distal end of the individual diffuse extends a second perpendicular distance from the plane, wherein the second perpendicular distance is greater than the first perpendicular distance.
Pickard teaches an LED housing (Fig.6) wherein with respect to a plane of the base (base is wherein LED 608 is located) of the luminaire housing, a distal end (top two lines of [0039]) extends a second perpendicular distance from the plane, wherein the second perpendicular distance is greater (since top surface 602 is at a higher distance than the top end of the side of the housing 606)  than the first perpendicular distance in order to achieve heat dissipation by the housing ([0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the housing dimensions, as disclosed by Pickard in the device of Zampini in order to achieve heat dissipation by the housing.


    PNG
    media_image5.png
    363
    596
    media_image5.png
    Greyscale



Regarding claim 2, Zampini in view of Pickard teaches a light emitting apparatus wherein each of the light emitting subassemblies comprises a mounting component that couples the plurality of LEDs to the luminaire housing, wherein the mounting component 

Regarding claim 6, Zampini in view of Pickard teaches a light emitting apparatus further comprising: an uplight housing; and an uplight module coupled to the uplight housing on a side opposite the light emitting subassemblies (top and bottom housing elements in at least Fig.3 and 3A for upwards and downlight illumination in Zampini).

Regarding claim 7, Zampini in view of Pickard teaches a light emitting apparatus, wherein the uplight module comprises at least one of a diffuser and a reflector (end reflectors 31 in Fig.3A, 3 and diffusers 25 in Zampini).
Regarding claim 8, Zampini in view of Pickard teaches a light emitting apparatus, further comprising: a housing coupled to the plurality of subassemblies, wherein the housing extends along the length of the subassemblies (base of 13 in Fig.3 or 3A in Zampini).
Regarding claim 12, Zampini in view of Pickard teaches upward and downward distribution of light, but does not explicitly teach wherein each reflector is configured to direct light to a ground level of a warehouse and to a lower rack area of the warehouse and each individual diffuser is configured to diffuse light to an upper rack area of the warehouse. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the upward and downward luminaire in various storage/warehouse applications in order to illuminate top and bottom warehouse items.

Regarding claim 13, Zampini in view of Pickard teaches the apparatus, wherein each of the plurality of subassemblies comprises either the individual diffuser or the reflector (In the embodiment of Fig.8 wherein each reflector 59 is considered, and the wherein the windows can be considered as clear plate as disclosed in [0059] in Zampini).

Regarding claim 14, Zampini in view of Pickard teaches the apparatus, wherein each subassembly comprises a rectangular mounting component with the plurality of LEDs for the subassembly extending along a length of the mounting component (Fig.5, 6,8A in Zampini)
Regarding claim 15, Zampini in view of Pickard teaches the apparatus, wherein the diffuser comprises a cover that extends along the length of the corresponding mounting component and is configured to diffuse light in common from the plurality of LEDs on the corresponding mounting component since Zampini teaches cover 25 and/or common cover 17 as a diffuser ([0058]) that extends along the length of the corresponding mounting component and is configured to diffuse light in common from the plurality of LEDs, and it is well known in the art to use individual covers or common covers over LEDs in order to achieve individual or common diffuser effects for the LEDs and to optimize the diffusion.
Claims 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zampini in view of Pickard and further in view of Kiraly (US 20030174517, cited previously)

In the same field of endeavor, Kiraly teaches the mounting component comprises a plurality of channels 60 and 62 (Fig.6 and 7 and [0030], also see channels 30 in Fig.1), wherein the channels are configured to receive at least one selected from a group consisting of an LED light strip having a reflector 50 (or diffuser 24), an LED light strip without a reflector, and the diffuser in order to mount assembly to the supporting structure 10 ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add the channels as disclosed by Kiraly in the device of Zampini in view of Pickard in order to mount assembly to the supporting structure.
Regarding claim 5, Zampini in view of Pickard and Kiraly teaches an apparatus, wherein the reflector (50 in Fig.4 and [0037], 18 and 20 in Fig.1 in Kiraly) is secured to the mounting component 10 of the LED strip.
 Regarding claim 9, Zampini in view of Pickard and Kiraly teaches an apparatus further comprising a side piece coupled to an end of the plurality of subassemblies; and a side housing surrounding at least a portion of the side piece (two portions shown as 26 and element before 26 in right end of Fig.1 of Kiraly).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zampini in view of Pickard and Kiraly and further in view of Amrine (US 20140268727, cited previously)
Regarding claim 4, Zampini in view of Pickard and Kiraly teaches the invention set forth in claim 3 above but is silent regarding the diffuser comprises a flexible diffusing material that bends such that edges of the diffuser are received in the channels of the mounting component.
In the same field of endeavor, Amrine teaches a diffuser comprises a flexible diffusing material that bends such that edges of the diffuser are received in the channels of the mounting component in order to snap fit in the channels ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the flexible diffuser as disclosed by Amrine in the device of Zampini in view of Pickard and Kiraly in order to snap fit in the channels.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zampini in view of Pickard and Kiraly and further in view of Pare (US 20040107615, cited previously)
Regarding claim 10, Zampini in view of Pickard and Kiraly teaches the invention set forth in claim 9 above but is silent regarding the apparatus further comprising: a power supply and control circuitry disposed inside the side housing.

Therefore, it would have been obvious to one of ordinary skill in the art,   before the effective filing date of the invention, to add the side housing as disclosed by Pare in the device of Zampini in view of Pickard and Kiraly in order to hold the power supply unit.
Regarding claim 11, Zampini in view of Pickard, Kiraly and Pare teaches an apparatus, further comprising: two side pieces coupled to each of the plurality of subassemblies at opposite ends; and two side housings, each surrounding at least a portion of one of the side pieces, wherein a power supply and control circuitry are disposed inside at least one side housing (Fig.11 of Pare).

Other pertinent art
US 20140307447 and Figure below:

    PNG
    media_image6.png
    362
    672
    media_image6.png
    Greyscale

US 20050225222 and Figure 14 below: 

    PNG
    media_image7.png
    415
    644
    media_image7.png
    Greyscale



US 20120153313 and Figure below: 
    PNG
    media_image8.png
    946
    508
    media_image8.png
    Greyscale

US 20040239243 and Figure below

    PNG
    media_image9.png
    926
    601
    media_image9.png
    Greyscale


Response to Arguments
The arguments filed by the Applicant on 3/24/21 is considered, however they are not found to be persuasive.
On page 7, Applicant argues that the amendment of: “the individual diffuser” rectifies the previous objections. However, Examiner respectfully notes that the limitation of a) a first plurality of the light emitting subassemblies having an individual diffuser and b) the individual diffuser is configured to diffuse light to an upper area surrounding the light emitting apparatus. 
The above limitations are still considered as not being described nor taught in the Drawings and Specification. Throughout the Drawings, the illumination of the upper area is specifically shown by one single diffuser element and not a first plurality of the light emitting subassemblies having an individual diffuser such that the individual diffuser is configured to diffuse light to an upper area.
Further regarding Applicant’s Remarks that, in the responses filed on June 4, 2020 and Oct.5, 2020 Applicant has addressed distinctions between Zampini and the claimed invention. The response filed by the Applicant on Oct.5, 2020 does not include any 
The arguments are not found to be persuasive for the following reasons:
1. Zampini teaches both uplight and downlight, and also describes reflectors and diffusers throughout its disclosure. 
As an analogy instant Fig.1A is compared with Fig.3A and Fig.8 of Zampini:














    PNG
    media_image10.png
    822
    659
    media_image10.png
    Greyscale

With respect to use of lenses above the LEDs in the Drawings of Zampini above, wherein the lenses over the LEDs are diffusers, Zampini discloses:
a) For example, lenses can be used for light distribution, collimation, or a diffuser could be used to achieve a uniform light. Optical component 25 or 44 can be used to direct or focus the light ([0063], 
b)  [0023] of Zampini discloses: Another important aspect of the present invention is the use of LEDs, lenses, reflectors, geometric forms, graphic films, and shapes to direct the light distribution to the edges of the panel and through windows of the present invention to indirectly distribute and transmit light.


Therefore the general conditions of a claim are disclosed in the prior art with respect to the upper area illumination, lower area illumination, multiple diffuser covered LEDs, individual reflectors for each LED (such as in Fig.8 in Zampini), or a single  reflector at the two ends enclosing a combination of 4 LEDs with diffuser lenses (and without any lenses such as Fig. 3 in Zampini) are all disclosed in Zampini, therefore  it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a combination of with/without diffused lens over an LED with/without a reflector in order to optimize the uniformity of the output light. A person of ordinary skill would be motivated to experiment on use of diffusers/or without diffusers on the LEDs with or without reflectors that involves routine skill in the art in order to achieve the desired uniformity of the output light.
Examiner had provided one more example prior art that indicates that combination of lenses/diffusers in a row are shown in prior art such as the one below:
US 20040239243 and Figure below

    PNG
    media_image9.png
    926
    601
    media_image9.png
    Greyscale


Further, regarding the Pickard prior art,  Applicant has argued that  Examiner omits the unlabeled element between 602 and 606.However the argument is not found to be persuasive because irrespective of the middle element, the limitation of  “with respect to a plane of the base of the luminaire housing, a distal end of the side portion of the luminaire housing extends a first perpendicular distance from the plane, and a distal end of the individual diffuse extends a second perpendicular distance from the plane, wherein the second perpendicular distance is greater than the first perpendicular distance” is fulfilled by Pickard. Further even more, Examiner had provided other prior art such as those shown below that teach the limitations, on which Pickard is relied upon.

US 20050225222 and Figure 14 below: 

    PNG
    media_image7.png
    415
    644
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    946
    508
    media_image8.png
    Greyscale
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

. Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875